           Case 1:20-cv-09928-CM Document 19 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NELLA MANKO,

                                Plaintiff,
                                                                 20-CV-9928 (CM)
                    -against-
                                                                CIVIL JUDGMENT
LENOX HILL HOSPITAL, ET AL.,

                                Defendants.

         Pursuant to the order issued December 17, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the July 11, 2013 order in

Manko v. Schlesinger, ECF 1:12-CV-9059, 11 (S.D.N.Y. July 11, 2013), the complaint is

dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 17, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
